Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156225(67)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  CAROL ANN KERN, Successor Trustee of the                                                                            Justices
  FRANK KERN, III LIVING TRUST,
           Plaintiff-Appellant,
                                                                    SC: 156225
  v                                                                 COA: 330183
                                                                    Oakland CC: 2012-127856-CB
  BONNIE KERN-KOSKELA, LARRY
  KOSKELA, CHRISTOPHER KELLY,
  MAXITROL COMPANY, MERTIK
  MAXITROL, INC., MICHAEL LATIFF and
  McDONALD HOPKINS, LLC,
             Defendants-Appellees.
  _______________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellant to substitute Carol
  Ann Kern, Successor Trustee of the Frank Kern, III Living Trust, for plaintiff-appellant
  Frank Kern, III, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2017

                                                                               Clerk